Opinion filed May 21, 2009 











 








 




Opinion filed May 21, 2009 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                  ___________
 
                                                          No. 11-08-00251-CR
                                 __________
 
                                  MIGUEL ANGEL LEYVA, Appellant
 
                                                             V.
 
                                         STATE
OF TEXAS, Appellee
 

 
                                         On
Appeal from the 104th District Court
 
                                                          Taylor
County, Texas
 
                                                  Trial
Court Cause No. 15794B
 

 
                                              M E
M O R A N D U M   O P I N I O N
This is an appeal from a judgment adjudicating
Miguel Angel Leyva=s guilt for the offense of aggravated assault.  We
affirm.
                                                         Procedural
Background




Appellant originally entered a plea of guilty. 
Pursuant to the plea bargain agreement, the trial court deferred the
adjudication of appellant=s guilt, placed him on community supervision for ten
years, and assessed a $1,000 fine and a $1,000 fine.  At the hearing on the
State=s motion to adjudicate, appellant entered pleas of
true to the allegations that he had violated the terms and conditions of his
community supervision.  The trial court found the allegations to be true,
revoked appellant=s community supervision, adjudicated his guilt, and
imposed a sentence of confinement for four years and a $1,000 fine.
                                                                Issue
on Appeal
In his sole issue, appellant invites this court to
revisit our holdings in Flores v. State, 936 S.W.2d 478 (Tex. App.CEastland 1996, pet. ref=d), and Bradfield v. State, 42 S.W.3d 350 
(Tex. App.CEastland 2001, pet. ref=d), and extend a factual sufficiency of the evidence review to the punishment
assessed.  This we decline to do.
The
trial court assessed punishment within the range authorized by the legislature
under Tex. Penal Code Ann. ' 12.33 (Vernon 2003), ' 22.02 (Vernon Supp. 2008).
 A penalty assessed within the range of punishment
established by the legislature will not be disturbed on appeal. Jackson v.
State, 680 S.W.2d 809 (Tex. Crim. App. 1984); Bradfield, 42 S.W.3d
at 354.  The issue is overruled.
                                                                        Holding
The judgment
of the trial court is affirmed.
 
 
RICK
STRANGE
JUSTICE
 
May 21, 2009
Do not
publish.  See Tex. R. App. P.
47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.